Citation Nr: 1531448	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  15-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Suzanne Harris, Esq.


ATTORNEY FOR THE BOARD

B. Mullins, Counsel




INTRODUCTION

The Veteran had active service from August 1973 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2012 rating decision granted service connection for an anxiety disorder and assigned an evaluation of 30 percent.  The September 2012 rating decision denied the claim of entitlement to service connection for migraine headaches.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran requested a Travel Board hearing in his May 2015 appeal to the Board (VA Form 9).  This document is associated with the Veteran's electronic claims file (Veteran's Benefits Management System (VBMS)).  A review of the evidence of record reflects that he has yet to be scheduled for his requested hearing.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing before appellate review may proceed.  See 38 C.F.R. § 20.700(a) (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Board Member at the RO in St. Petersburg, Florida at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



